Citation Nr: 0025503	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to secondary service connection for headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The appeal was docketed at the Board in 1999.


REMAND

The veteran asserts that an etiological "correlation" exists 
between his presently assessed headaches and his service-
connected tinnitus.  In this regard, secondary service 
connection can be granted for disability which was either 
caused or chronically worsened (though only to the extent of 
such worsening) by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  
Service connection is currently in effect for tinnitus, 
evaluated as 10 percent disabling.

The Board observes that the veteran relates having been 
treated for problems including headache (apparently in 
conjunction with "ringing of ear") in 1978 at St. Mary 
Hospital in Evansville, Indiana.  However, as was emphasized 
by the veteran's representative in a February 2000 Informal 
Hearing Presentation, the RO has not yet procured copies of 
any related clinical records which may yet be extant at such 
facility.  Therefore, further development to facilitate the 
accomplishment of the same is specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and advise him that in order 
to complete his claim, he should 


obtain and submit copies of treatment 
records from St. Mary Hospital in 
Evansville, Indiana, pertinent to 
treatment in 1978 for tinnitus and/or 
headaches.  He should also be advised 
that he should submit any medical 
evidence which relates his headaches to 
his service-connected tinnitus.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


